DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements of a refrigerator comprising an inner casing, middle plate and thermal-insulating material with, “a module mounting casing fixed to the middle plate and having a top opening and an inserting opening; a cabinet cover that is configured to cover the top opening of the module mounting casing and that is configured to define a top appearance of the refrigerator; and a wireless charging module configured to be mounted on the module mounting casing through the inserting opening, wherein the wireless charging module comprises a coil part configured to wirelessly-charge a battery of a mobile device that is placed on the cabinet cover.”
Claims 2-20 depend from claim 1 and are allowed for the same reasons. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0211783 to Marutani et al. discloses a refrigerator with internal storage compartments and a terminal mounting part located on the front of the door enabling the supply of power to a portable device. The part projects out from the door to create a sort of ledge for the portable device to 
US 2008/0165509 to Kendall et al. discloses a refrigerator with adapters for coupling to consumer electronic devices. Kendall utilizes a type of modular system allowing for the removal of interfaces and for the supply of power via the interfaces. However, Kendall fails to teach the claims module mounting casing fixed to a middle plate and having a top opening and an inserting open, a cabinet cover defining a top appearance of the refrigerator, or the wireless charging module mounted as claimed.
US 2017/0047769 to Kim et al. discloses a wireless charging apparatus comprising a housing with a top and insertable portion allowing for a wireless charging coil to be disposed inside. However, Kim fails to disclose the device being structure as a module mounting casing, middle plate, or cabinet cover of a refrigerator as claimed, nor would it have been obvious to modify a refrigerator to include Kim’s wireless apparatus as specifically claimed without hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859